FILED
                             NOT FOR PUBLICATION                            OCT 21 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


YATENDER SHARMA,                                 No. 13-73227

               Petitioner,                       Agency No. A201-105-816

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 14, 2015 **


Before:        SILVERMAN, BERZON, and WATFORD, Circuit Judges.

      Yatender Sharma, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for asylum and withholding of

removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence the agency’s factual findings, applying the standards

governing adverse credibility determinations created by the REAL ID Act.

Shrestha v. Holder, 590 F.3d 1034, 1039-1040 (9th Cir. 2010). We deny in part

and dismiss in part the petition for review.

      Substantial evidence supports the IJ’s adverse credibility determination

based on the inconsistencies between Sharma’s declaration, testimony, and

documentary evidence, as to how he was beaten, whether his father reported the

attacks to the police and was subsequently beaten by the police, and whether the

Bharatiya Janata Party continued to look for Sharma after his departure from India.

See id. at 1048 (adverse credibility determination was reasonable under the REAL

ID Act’s totality of the circumstances standard); see also Alvarez-Santos v. INS,

332 F.3d 1245, 1254 (9th Cir. 2003) (petitioner’s omission of a “dramatic pivotal

event” from his asylum application supported adverse credibility determination).

The agency reasonably rejected Sharma’s explanations for the inconsistencies.

See Zamanov v. Holder, 649 F.3d 969, 974 (9th Cir. 2011) (record did not compel

conclusion that IJ’s rejection of explanation was erroneous). In the absence of

credible testimony, Sharma’s asylum and withholding of removal claims fail. See

Farah v. Ashcroft, F.3d 1153, 1156 (9th Cir. 2003).




                                           2                                  13-73227
        We lack jurisdiction to review Sharma’s due process claim because he failed

to raise it to the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004)

(no jurisdiction over claims not presented below).

              PETITION FOR REVIEW DENIED in part, DISMISSED in

part.




                                          3                                  13-73227